Case 2:19-mj-00908-DJA Document 3 Filed 12/03/19 Page 1 of 4

—-—— FILED —— RECEIVED
—— ENTERED ——— SERVED ON
COUNSEL/PARTIES OF RECORD

 

 

AO 98 (Rey. 12/11) Appearance Bond

 

UNITED STATES DIST

 

 

 

 

 

 

 

for the | CLERK US DISTRICT COURT
«ees | NEVADA
District of Nevada RY. DEPUTY
United States of America )
Vv. ) e _~
) Case No. -f1: - TOK - DOAK
Roy Boulos _ } oF m- 18

Defendant )

APPEARANCE BOND

Defendant’s Agreement

I, Lo Y Bou Of (defendant), agree to follow every order of this court, or any

 

court that considiers this case, and I further agree that this bond may be forfeited if I fail:
(X} to appear for court proceedings;
(xX if convicted, to surrender to serve a sentence that the court may impose; or

( ) to comply with all conditions set forth in the Order Setting Conditions of Release.

 

Type of Bond
( x) (1) This is a personal recognizance bond.
(  )(2) This is an unsecured bond of $
( )€3) This is a secured bond of $ , secured by:

 

( ) @$ in cash deposited with the court.

( ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
(describe the cash or other property, including claims on it - such as a lien, mortgage, or loan - and attach proof of

ownership and value}:

If this bond is secured by real property, documents to protect the secured interest may be filed of record,

( ) (c)abail bond with a solvent surety (attach a copy of the bail bond, or describe it and identify the surety):

Forfeiture or Release of the Bond

Forfeiture of the Bond, This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgement of forfeiture against the defendant and each surety for the entire amount of the bond, including

interest and costs.
Case 2:19-mj-00908-DJA Document 3 Filed 12/03/19 Page 2 of 4

AO 199A (Rev. 12/11} Order Setting Conditions of Release Page 1 of Pages

UNITED STATES DISTRICT COURT

 

for the
District of Nevada
United States of America )
¥. )
) Case No. |e mM | IO“
Roy Boulos
Defendant

ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) ” The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: lA. 3: Dishick Court DisMcF fun

Place

 

o December \¥ 201%, at 5 pw

Date and Time

If blank, defendant will be notified of next appearance,

(3) The defendant must sign an Appearance Bond, if ordered.
Case 2:19-mj-00908-DJA Document 3 Filed 12/03/19 Page 3 of 4
AO 1998 (Rev, 04/14) Additional Conditions of Release Page. of__ Pages
ADDITIONAL CONDITIONS OF RELEASE
Upon finding that release by one of the above methods will not by itself reasonably assure the defendant's appearance and the safety of other persons or the
community, IT 1S FURTHER ORDERED that the defendant's release is subject to the conditions marked below:
SUPERVISION
{( ) (6) The defendant is placed. in the custody of:
Person or organization
Address (only ifabove is an organization)
City and state Tel. No.
(onty ifabove i sation)
who agrees (a) to supervise the defendant in accordance with all of the conditions of release, (b) to use every effort to assure the defendant's
appearance at all scheduled court proceedings and (c) to notify the cout immediately if the defendant violates any condition of release or

 

 

 

 

 

 

disappears.
Signed:
Custodian. or Proxy Pate
Ko The defendant shall report to: Wos. Pretrial Services Office ( ) Las Vegas 702-464-5630 ( ) Reno 775-686-5964
no laterthan: Cs (:2) 0S. Probation Office ( ) Las Vegas 702-527-7300 ( } Reno 775-686-5980

( ) (8) The defendant is released on the conditions previously imposed.
BOND
( }  (@) The defendant shall execute a bond or an agreement to forfeit upon failing to appear as required the following sum of money er designated

property:

 

( ) (10) The defendant shall post with the court the following proof of ownership of the designated property, or the following amount or percentage of
the above-described sum:

( ) (11) The defendant shall execute a bail bond with solvent sureties in the amount of §.

PENDING MATTERS

{( )  (12)}The defendant shall satisfy afl outstanding warrants within, days and provide verification to Pretrial Services or the supervising officer.

( ) (13) The defendant shall pay all outstanding fines within, days and provide verification te Pretrial Services or the supervising officer.

( ) (14) The defendant shail abide by all conditions of release of any current term of parole, probation, or supervised released.

IDENTIFICATION

( ) (15) The defendant shall use his/her true name only and shall not use any false identifiers.

( ) (16) The defendant shall not possess or use false or franduient access devices.

 

 

) (17) The defendant shall surrender any passport and/or passport card to US. Pretrial Services or the supervising officer.
( } (18) The defendant shall report any lost or stolen passport or passport card to the issuing agency as directed by Pretrial Services or the supervising

(20) The defendant shall abide by the following restrictions on personal association, place of abode, or travel:

Travel is restricted to the following areas:
(_} Clark County,NV_( ) Washoe County, NV ( _) State of NV Fa) Continental US.A. (¢ } Other

( ) (21) The defendant may travel to for the purpose of
RESIDENCE
( ) (22) The defendant shall maintain residence at ( } current or( ) at:

officer within 48 hours of release.
¢ ve (19) The defendant shall not obtain a passport or passport card.
(

 

 

 

and may net move prior to obtaining permission from the Court, Pretrial Services or the supervising officer.

( ) (23) The defendant shall maintain residence at a halfway house or community corections center as Pretrial Services or the supervising officer
considers necessary.

{ ) (24) The defendant shall pay all or part of the costs for residing at the halfway house or community corrections center based upon his/her
ability to pay as Pretrial Services or the supervising officer determines.

( ) (25) The defendant shall return to custody each (week) day at o'clock after being released each (week) day at
o’clock for employment, schooling, or the following purpose(s):

 

EMPLOYMENT
( ) (26) The defendant shall maintain or actively seek lawful and verifiable employment and notify Pretrial Services or the Supervising officer prior to
any change.

( ) (7) The defendant shall not be employed in, or be present in, any setting directly involving minor children.

( ) (28) The defendant shall not secure employment in the following field(s):

( ) (29) The defendant is prohibited from employment/self-employment in a setting where he/she has access to financial transactions or the personal
identifiers of others.

 
Case 2:19-mj-00908-DJA Document 3 Filed 12/03/19 Page 4 of 4
AO I99C (Rev. 09/08) Advice of Penalties Page of

ADVICE OF PENALTIES AND SANCTIONS
TO THE DEFENDANT: Pov Bou! OS CASE: / G ” TO"

You ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Pages

 

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you Teceive,

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more —you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

T acknowledge that J am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions
of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.

(OO

 

Defendant's Signanure
dts VEGAS Mento?
: City and State

Directions to the United States Marshal

( Y) The defendant is ORDERED released after processing.

( ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the
defendant has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be
produced before the appropriate judge at the time » eitte

pare; December 3, 2014 . AS

  

= : > +o:
D ANIL I ALBREGTS Signature
U.S. MAGISTRATE JUDGE

 

Printed name and title

DISTRIBUTION: COURT DEFENDANT PRETRIAL SERVICE US. ATTORNEY U.S. MARSHAL
